DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. 
With regard to claim 1, the applicant has amended the claim to recite “a latch assembly comprising… a lock pin movable in a direction parallel to the bolt head between a locked position and an unlocked position independently of the bolt head” and argues that Hsu does not disclose this limitation. However, it could be considered that the direction of movement of the lock pin of Hsu is parallel to the bolt head, as it does not intersect with the bolt head. If this limitation is meant to claim that the direction of the lock pin movement is parallel to the direction of movement of the bolt head, the claim should be amended as such, and should make clear whether this is the motion of the bolt head between the extended and retracted positions, or the direction of movement of the bolt head as the door swings open and closed. The applicant goes on later to say that, as clearly shown in Fig. 10 of Hsu, the locking member (297) moves in a direction perpendicular to a direction of movement of the latch 151. This is not the claim language, and if this is the intention of the claim limitation then the claims should be amended to make this clear.
The applicant also argues that the locking members (297) are a part of a strike assembly and not a part of a latch assembly. While Hsu or the applicant may consider the locking members to be part of the strike assembly, there is nothing in the claim language regarding either the locking members or the latch assembly that prevent the pins (297) from being considered a part of a latch assembly. The applicant could make this clear by, for example, claiming that the strike assembly is disposed within a door frame while the latch assembly is disposed within a door. As written now, Hsu reads on this portion of the claim.
With regard to independent claim 12, the same argument regarding the direction of the lock pin for claim 1 applies to claims 12 and its dependent claims.
With regard to claim 14 and 16, the amended claims overcome the prior rejection and more information is given below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patton (US 2575465 A).
With regard to claim 1, Patton teaches a lock (24), comprising: 
a latch assembly of: 
a bolt head (54) movable between an extended position and a retracted position (extended position being when the door is slid in to the strike assembly, the retracted position being the door slid out of the strike assembly);
a lock pin (56) movable between a locked position and an unlocked position in a direction parallel to the bolt head;
a strike assembly compromising: 
a strike housing (14) for receiving the bolt head; and 
a keeper (24) movable between a latched position (shown in Figure 5) and an unlatched position (rotated away from 54 upon retraction of the bolt head) relative to the bolt head, 
wherein when the lock pin is in the locked position, the lock pin engages the keeper to hold the keeper in the latched position (as shown in Figure 5).
With regard to claim 2, in addition to the teachings for claim 1, Patton further teaches a keeper biasing mechanism (28), wherein the keeper biasing mechanism biases the keeper (24) to the latched position.
With regard to claim 5, in addition to the teachings for claim 1, Patton further teaches that when the bolt head moves it exerts a force against the keeper to rotate the keeper from the latched position towards the unlatched position.
With regard to claim 10, in addition to the teachings for claim 1, Patton further teaches a stop (20) operatively coupled to the strike housing, wherein the stop engages the keeper to set the latched position (seen in Figure 5).
With regard to claim 11, in addition to the teachings for claim 1, Patton further teaches a strike plate (the bottom wall of the recess 16) operatively coupled to the strike housing, wherein when the keeper is in the unlatched position a keeper locking surface and a strike plate surface of a strike plate portion are planar, and wherein the bolt head slides along the keeper locking surface and the strike plate surface (as labeled in Figure 5).

    PNG
    media_image1.png
    343
    460
    media_image1.png
    Greyscale

With regard to claim 16, Patton teaches a method of operating a lock (24), the lock comprising a latch assembly comprising a bolt head (54) and lock pin (56), and a strike assembly comprising a strike housing (14) and a keeper (24), the latch assembly being mounted to a door (A), and the strike assembly mounted to a frame adjacent the door (B), the method comprising: 9884838.1Application No.: 16/543,9157 Docket No.: A1174.70112USOO Reply to Office Action of November 2, 2021
moving the bolt head to an extended position into the strike housing (as in Figure 5); 
moving the keeper into a latched position (as in Figure 5); and 
moving the lock pin in a direction parallel to the movement of the bolt head from an unlocked position to a locked position (as in Figure 5), wherein in the locked position the lock pin engages the keeper to maintain the keeper to restrict movement of the bolt head.
With regard to claim 17, Patton teaches the method of claim 16, further comprising: 
moving the lock pin from the locked position to the unlocked position such that the lock pin is disengaged from the keeper; and 
moving the door to move the bolt head to exert a force on the keeper such that the keeper moves to an unlatched position.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sterling (US 4181338 A).
With regard to claim 14, Sterling teaches a strike assembly (in Figure 7) comprising: 
a strike housing (26) configured to receive a bolt head (21) of a lock; 
a keeper (57) operatively coupled to the strike housing (26) which is movable relative to the strike housing between a latched position and an unlatched position (column 6, lines 48-65);
a keeper biasing mechanism (72), wherein the keeper biasing mechanism biases the keeper to the latched position, and
a strike plate (51) operatively coupled to the strike housing and including an angled surface (52), wherein the angled surface is configured to retract the bolt head of the lock when the keeper is in the unlatched position and the bolt head is moved against the angled surface.
With regard to claim 15, in addition to the teachings for claim 14, Sterling further teaches a stop (67) operatively coupled to the strike housing, wherein the stop engages the keeper to set the latched position (column 6, lines 26-30).
Claims 1, 21, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Davis (US 4087121 A).
With regard to claim 1, Davis teaches a lock (2), comprising: 
a latch assembly of: 
a bolt head (6) movable between an extended position (Figure 3) and a retracted position (Figure 1);
a lock pin (19) movable between a locked position (Figure 3) and an unlocked position (Figure 1) in a direction parallel to the bolt head;
a strike assembly compromising: 
a strike housing (11) for receiving the bolt head; and 
a keeper (14) movable between a latched position (Figure 3) and an unlatched position (Figure 1) relative to the bolt head, 
wherein when the lock pin is in the locked position, the lock pin engages the keeper to hold the keeper in the latched position.
With regard to claim 21, Davis teaches the lock of claim 1, wherein the lock pin is abutting the bolt head.
With regard to claim 16, Davis teaches a method of operating a lock (2), the lock comprising a latch assembly comprising a bolt head (6) and lock pin (19), and a strike assembly comprising a strike housing (11) and a keeper (14), the latch assembly being mounted to a door (1), and the strike assembly mounted to a frame adjacent the door (10), the method comprising: 9884838.1Application No.: 16/543,9157 Docket No.: A1174.70112USOO Reply to Office Action of November 2, 2021
moving the bolt head to an extended position into the strike housing (Figure 3); 
moving the keeper into a latched position (Figure 3); and 
moving the lock pin in a direction parallel to the movement of the bolt head from an unlocked position to a locked position (Figure 3), wherein in the locked position the lock pin engages the keeper to maintain the keeper to restrict movement of the bolt head.
With regard to claim 23, Davis teaches the method of claim 16, wherein the lock pin is abutting the bolt head.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2575465 A) in light of Berkseth (US 20070007773).
With regard to claim 3, Patton teaches the lock of claim 1, but fails to teach that the bolt head has a biasing mechanism that biases the bolt to the extended position. Patton’s bolt head is on a sliding door, that slides the bolt head upon movement of the door.
Berkseth teaches a bolt (101) of a cam latch mechanism (100), which is operated by a handle (not shown). Berkseth teaches two biasing members (233a and 233b) that combine into a bolt head biasing mechanism to bias the bolt head to the extended position (Paragraph [0057]).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the bolt of Berkseth with the latch assembly of Patton, providing a easier method of retracting and extending the bolt head of Patton and ensuring that the biasing mechanism biases the bolt head to lock the door when the door is left unattended.
With regard to claim 4, Patton teaches the lock of claim 1, but does not further teach a latch assembly with a mount operatively coupled to the bolt head and a post, wherein the post engages the mount to set the retracted position, as the bolt head of Patton is retracted and extended upon sliding of the door.
Berkseth teaches a bolt (101) of a cam latch mechanism (100), which is operated by a handle (not shown). The bolt (101) can have mounts (370a and 370b) extending from the bolt that engage with posts (375 and 376) that engage the mounts to limit or stop the retracting movement of the bolt (101).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the bolt of Berkseth with the latch assembly of Patton, providing an easier method of retracting and extending the bolt head of Patton, and defining the movement of the bolt head in the latch assembly.
Claims 6-9, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2575465 A) in light of Pluta (US 20150075233).
With regard to claim 6, Patton teaches the lock of claim 1, but does not teach a motor operatively coupled to the lock pin. The lock pin of Patton is moved between the locked and unlocked positions manually.
Pluta teaches a dead bolt system for securing a door or window operated remotely, with a bolt (20) that is moved between locked and unlocked positions by a motor (12).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the motor of Pluta with the lock of Patton with the lock pin in place of the bolt, providing a remote method of locking and unlocking the lock pin.
With regard to claim 7, Pluta teaches the system of claim 6, further comprising:
an access control device (48) operatively coupled to the motor, wherein the motor (12) is actuated in response to receiving a signal from the access control device.
With regard to claim 8, Pluta teaches the system of claim 7, wherein the motor (12) is actuated in response to receiving the signal from a user interface (a smartphone app, not labeled) in the access control device and/or a user access device (64), wherein the access control device comprises the user interface and wherein the user access device is separate from the lock.
With regard to claim 9, Pluta teaches the system of claim 6, wherein the motor is actuated in response to receiving a signal from a sensor (62) operatively coupled to the motor.
With regard to claim 12, Patton teaches a latch assembly comprising: 
a bolt head (54) movable between an extended position and a retracted position; 
a lock pin (56) movable in a direction parallel to the bolt head between a locked position and an unlocked position independently of the bolt head;
Patton fails to teach a motor operatively coupled to the lock pin for moving the lock pin between the locked position and the unlocked position.
Pluta teaches a dead bolt system for securing a door or window operated remotely, with a bolt (20) that is moved between locked and unlocked positions by a motor (12).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the motor of Pluta with the lock of Patton with the lock pin in place of the bolt, providing a remote method of locking and unlocking the lock pin.
With regard to claim 13, Pluta teaches the system of claim 12, wherein the motor is configured for operative coupling with an access control device (48), wherein the motor is actuated in response to receiving a signal from the access control device.
With regard to claim 18, Patton teaches the method of claim 16, but does not teach a motor.
	Pluta teaches a method for actuating a bolt (20), wherein the latch assembly comprises a motor (12), and the method comprising: 
actuating the motor to move the latch (4) to the unlocked position or the locked position.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the method of Pluta with the method of Patton with the lock pin in place of the bolt, providing a remote method of locking and unlocking the pin.
With regard to claim 19, Pluta teaches the method of claim 18, wherein the lock further comprises an access control device (48) operatively coupled to the motor, and the method further comprises: 
actuating the motor in response to receiving a signal from the access control device.
With regard to claim 20, Patton teaches the method of claim 16, but does not teach that the lock pin is moved from the unlocked position to the locked position in response to closing of the door.
Pluta teaches a method (seen in Figures 10A-10C) in which a lock pin (220) is moved from the unlocked position to the locked position in response to closing of a door.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the method of Pluta with the method of Patton, such that the door would be automatically locked when the door is closed to provide increased security.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 4087121 A) in light of Pluta (US 20150075233).
With regard to claim 12, Davis teaches a latch assembly (2) comprising: 
a bolt head (6) movable between an extended position and a retracted position; 
a lock pin (19) movable in a direction parallel to the bolt head between a locked position and an unlocked position independently of the bolt head;
Davis fails to teach a motor operatively coupled to the lock pin for moving the lock pin between the locked position and the unlocked position.
Pluta teaches a dead bolt system for securing a door or window operated remotely, with a bolt (20) that is moved between locked and unlocked positions by a motor (12).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined the motor of Pluta with the latch assembly of Davis with the lock pin in place of the bolt, providing a remote method of locking and unlocking the lock pin.
With regard to claim 22, Davis teaches the latch assembly of claim 12, wherein the lock pin is abutting the bolt head.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675